Citation Nr: 0712694	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for chronic fibromyositis, 
lumbar and gluteal muscles, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran is rated at the maximum rating for limitation 
of motion of his lumbar spine in the absence of ankylosis.

2.  The veteran does not have ankylosis of his lumbar spine.

3.  Neurological manifestations are dissociable from the 
veteran's service-connected chronic fibromyositis, lumbar and 
gluteal muscles.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for chronic fibromyositis, lumbar and gluteal muscles, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, Diagnostic Code 5021-5292 (2003), 
5237 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for an increased rating for chronic 
fibromyositis, lumbar and gluteal muscles, in February 2000.  
He appealed the RO's March 2000 denial of a disability rating 
greater than 10 percent for chronic fibromyositis, lumbar and 
gluteal muscles.  Although the RO increased the disability 
rating from 10 to 40 percent effective from February 2000 in 
April 2005, the appeal continues, as it is presumed that the 
veteran is seeking the highest rating possible.  AB v. Brown, 
6 Vet. App. 35 (1993).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The rating criteria have changed during the rating period.  
Both the old and the new rating criteria apply.  The new 
criteria can not be applied before their effective date.  
Neither set of criteria provides a basis for a higher rating 
in light of the facts.

Old Diagnostic Code (DC) 5292 has as its highest rating a 40 
percent disability rating, which is currently assigned.  A 
higher rating, then, under DC 5292, can not be assigned, even 
if 38 C.F.R. §§ 4.40, 4.45 are considered.  Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).  

A rating under old DC 5285 is not assignable, as a vertebral 
fracture is not shown.  Neither old DC 5286 (2002) nor the 
New General Formula for Diseases and Injuries of the Spine 
[38 C.F.R. § 4.71 (2006)] permits a rating higher than 40 
percent because there is no ankylosis.

The veteran can have other Diagnostic Codes (e.g., old 5293 
or a 38 C.F.R. § 4.124a neurological code) or the new Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes [38 C.F.R. § 4.71a (2006)] considered 
if neurological manifestations are not dissociable from his 
service-connected disability.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  However, the preponderance of the 
evidence indicates that his service-connected disability does 
not have neurological manifestations.  They are dissociable.

The VA examiner in March 2000 indicated that the veteran's 
discogenic disease is not etiologically related to the 
veteran's service-connected fibromyositis.  An examiner in 
October 2002 indicated that he agreed with that examiner's 
opinion and indicated that his reason was that discogenic 
disease was a much more serious condition than the veteran's 
service-connected condition.  Both of these examiners had the 
veteran's claims folder before them and reviewed it when they 
rendered their opinions.

Dr. Velez reported in October 2000 that the veteran's 
herniated nuclei pulposis were the result of trauma he 
suffered in 1983.  However, the veteran was not in service 
then.  A basis in that report to conclude that it is 
supportive of the claim is not evident.  Dr. Olivera in 2003 
stated that the veteran's fibromyositis was related to his 
lumbar degenerative disc disease and stenosis.  He did not 
say why, however.  He stated that all previous records were 
reviewed, but in another 2003 report, he indicated that he 
had only treated the veteran since March 2000 and he did not 
mention service medical records or early post-service 
treatment reports in either report.  It is unclear what 
information he had before him.  In the latter 2003 report, he 
stated that it was reasonable to relate current lumbar 
stenosis problems to the initial lumbar injury which occurred 
in March 1956.  However, he did not review the veteran's 
service medical records and he did not explain how the extent 
and location of the diseased spine supported his opinion.   
His opinion, without an explanation or discussion of service 
medical record and reports from shortly after service, is of 
little probative value.

In January 2006, Dr. Velez opined that the veteran's 
herniated discs were caused by the heavy effort the veteran 
performed when he suffered his accident in 1956.  However, 
her reasons were that the veteran had been receiving 
treatment since then and had not received any other injury to 
the back area.  The reason for her belief that treatment 
supported a causal relationship was not stated, however, she 
has not indicated that disc disease can not occur without an 
injury, and she did not discuss service medical records or 
records from shortly after service.  Her opinion is neither 
compelling nor probative.  

A VA examiner in May 2001, on the other hand, indicated that 
the veteran's lumbar spine osteoarthritis can be related to 
aging, and an examiner in March 2000 said that it was.  Add 
this to the November 2004 examiner's opinion that spondylosis 
caused lumbar radiculopathy and this is an alternative, 
undisposed of explanation for the veteran's radiculopathy.  
The VA examiner earlier in March 2000 had indicated that 
radiculopathy had started 26 years after the injury in 
service.  


Moreover, in the March 2000 VA medical opinion, the examiner 
noted that there had been no neurological deficits except for 
muscle spasms in September 1958, that there had been no 
sensory motor deficit and normal reflexes on examination in 
1961, and that X-rays in March 1956 showed no evidence of 
bone or joint pathology.  Dr. Velez cited references in her 
January 2006 opinion, but did not indicate that they served 
her opinion or how they did.  The March 2000 examiner made 
detailed notations in his examination report about what 
treatment, symptoms, and course occurred in service and 
afterwards, whereas Dr. Velez did not.  A report from Dr. 
Olivera received in 2002, that the veteran has a history of 
an initial low back injury that resulted in herniated discs 
which occurred while working in the military, is mere 
history, and as such, is not probative.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

One VA examiner in November 2004 indicated that there is a 
strong possibility that the findings present on recent CT 
scans and MRI's reported by the veteran could be directly 
related to his 1956 injury.  Therefore, the doctor's opinion 
was that the events in 1956 can be related to his present day 
symptoms and findings.  These opinions are not probative.  It 
is unclear what findings the veteran reported to that VA 
examiner, and that doctor's second opinion was only that 
there might be a relationship.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) and ZN v. Brown, 6 Vet.App. 183 
(1994).

The VA examiner in May 2001 indicated that there was not any 
evidence during service to go with the diagnosis of 
radiculopathy and that the veteran's first symptoms were 26 
years after the service injury, so there was not sufficient 
evidence of record that his discogenic disease is related to 
his fibromyositis.  

The veteran has testified, in essence, that all of his 
current symptoms and disorders are part of his 
service-connected disability.  However, laypersons are not 
capable of indicating the etiology of symptoms.  Medical 
expertise is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  

Given the above, the Board concludes that the veteran's 
current neurological symptoms are dissociable from his 
service-connected chronic fibromyositis, lumbar and gluteal 
muscles.  The competent opinions which indicate that disc 
disease is unrelated to the injury which occurred in service 
are more probative in this regard than the ones to the 
contrary, as they report more critical information and 
contain more probative explanations for the opinions 
contained in the reports.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for determining probative value of medical 
opinions include their thoroughness and detail, whether they 
discussed why contrary opinions were not persuasive, and the 
opinion-writer's access to relevant records).  The Board 
gives more weight to their opinions, as the evidence and the 
reasoning that forms the basis for the opinions is clear, 
whereas the basis for the contrary opinions is not as clear.  

Since the preponderance of the evidence indicates that 
neurological manifestations in the veteran's lumbosacral 
spine are not associated with his service-connected 
disability, a rating either under either version of DC 5293 
(2002, 2003), the new Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, or 
38 C.F.R. § 4.124 (2006) is not for consideration.  

Referral for an extraschedular rating is not warranted.  The 
veteran has not shown that the service-connected disability 
produces an exception or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization.  
38 C.F.R. § 3.321(b)(1).  There have been no hospitalizations 
and arguments that the service-connected disability results 
in more impairment than reflected by the rating assigned are 
unsupported.

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  


VA has satisfied its duty to notify.  The RO provided the 
requisite notification in a June 2006 letter.  The Board 
acknowledges that this letter was sent to the veteran after 
the March 2000 decision that is the basis for this appeal.  
In this case, however, the unfavorable RO decision that is 
the basis of this appeal was already decided - and appealed -
- by the time the current section 5103(a) notice requirement 
was enacted in November 2000.  The Court acknowledged in 
Pelegrini v. Principi, 18 Vet. App. 112, at 120 (2004), that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received in this case.  Notice was 
provided before the last supplemental statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

The veteran was notified of effective dates for increased 
ratings and degrees of disability in June 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  While this was after 
the initial adjudication, it cured any notice and assistance 
deficiencies concerning effective date and/or degree of 
disability because the veteran was given an opportunity to 
submit evidence after it and there was a subsequent 
adjudication in July 2006 at the RO. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, service medical records  are 
contained in the claims folder and VA obtained VA and private 
medical records and examined the veteran, and he has 
testified.  VA has satisfied its assistance duties.  For the 
reasons set forth above, and given the facts of this case, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.


	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating for chronic fibromyositis, lumbar and 
gluteal muscles, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


